dr Case 4:19-cV-OOOO4-TCK-FHI\/| Document 2 Filed in USDC ND/OK on 01/03/19 Page 1 of 2
49 ` ‘
T `."?_"
IN THE UNITED STATES DISTRICT COU'RT 31 AN 3 2019
FOR THE NORTHER DISTRICT OF OKLAHOMA

Mark L;. ‘,'.~;»:o`artt, C|erk
U.S. D§STR!CT COUHT

19 CV ®@~QTCK -FHM

Case No.:
Attorneys’ Lien Claimed
]ury Tri l Demanded

nw

COMES NOW Plaintiff and for her claim and cause of action against

.1. ASHLEY D. PRYOR,
Plaintiff,
'V.

l 045 sEcURE soLUTIoNs (USA)
INC.,

Defendant.

\_/\-/\_J\_/\_/\_/\_/\_/\_/\_/

COMPLAINT

Defendant states and alleges:

1. Plaintiff, Ashley D. Pryor, is a resident of Tulsa County, Oklahoma.

2. Defendant, G4S Secure Solution CUSA) Inc., is a corporation existing under
the laws of the State of Ol<lahoma.

3. Plaintiff invokes the jurisdiction of this court under 28 U.S.C. § 1331, in that
this action arises under the Family and Medical Leave Act of 1993, as
amended (“FMLA”), 29 USC §§ 2601 et seq., and regulations promulgated
thereunder.

4. At all times material herein Defendant has acted by and through its agents,
servants and employees Who Were acting Within the scope of their agency,
service and employment

5. At all times material herein Defendant has been subject to the provisions

2019-01-03 2:59 pm
\\Fih-vm-dc\compa.ny\Clients\OPEN\Vicki\@aashley clients\PRYOR, Ashley D.
19-0025\complaint.wdevs

Fee$ PD

Case 4:19-cV-OOOO4-TCK-FH|\/| Document 2 Filed in USDC ND/OK on 01/03/19 Page 2 of 2

l

of the l='lVlLA and Pla.intiff, in her employment with Deiendant, was

protected by same.

6. Plaintiff was an employee of Defendant until December 3, 2018, When she
was terminated by Defendant in retaliation for her exercising her rights
under the FMLA and in violation of FMLA protections, including time off,
time to furnish medical information and otherwise.

T. As a result, Plaintiif has lost Wages and benefits and been otherwise
damaged.

WHEREFORE, premises considered, Plaintiff prays for judgment against
Defendant in the sum of $150,000, an equal amount in liquidated damages,
interest, reinstatement to her job position, equitable relief, and such other and
further relief to which Plaintiff is deemed entitled.

Respectfully submitted,
FRASIER, FRASIER & HICI{MAN, LLP

By: erc/kg /’////

even R. Hicl<man, OBA #41'1'2
1?00 Southwest Blvd.
Tulsa, OK 74107
Phone: (918) 584-4?24
FaX: (918) 583-5637

E-mail: frasier@tulsa.com

2019-01»03 2;59 pm
\\th-vm-dc\company\Clients\OPEN\Vicki\@aashley clients\PRYOR, Ashley D.
lS-ODZS\compiaint.wpd/vs

